

Exhibit (10)(pp)
PARKER-HANNIFIN CORPORATION
AMENDED AND RESTATED
EXECUTIVE DEFERRAL PLAN
Adopted: June 23, 2016
Effective: September 2, 2015
Parker-Hannifin Corporation, an Ohio corporation, (the “Company”), established
this Executive Deferral Plan (the “Plan”), originally effective October 1, 1994,
for the purpose of attracting high quality executives and promoting in its
executives increased efficiency and an interest in the successful operation of
the Company by offering a deferral opportunity to accumulate capital on
favorable economic terms.
The Plan has been amended and restated from time to time. The Plan underwent
significant and comprehensive changes when it was amended during December 2005
to provide for certain transitional rules and was amended and restated as of
July 21, 2008 and such other dates as specified herein to reflect the
requirements of the American Jobs Creation Act (“the Act”) with respect to the
terms and conditions applicable to amounts that are deferred and vested under
the Plan after December 31, 2004 and subject to Section 409A of the Code. Except
as otherwise specifically provided in Sections 6.2(c) and 8.4, all benefits
deferred under the Plan prior to January 1, 2005 and any additional amounts that
are not subject to Section 409A of the Code, (the “Grandfathered Amounts”) shall
continue to be subject solely to the terms of the separate Plan as in effect on
December 31, 2004. The Plan will be administered in a manner consistent with the
Act and Section 409A of the Code and any Regulations or other guidance
thereunder and any provision in the Plan that is inconsistent with Section 409A
of the Code shall be void and without effect. Notwithstanding anything else in
the Plan to the contrary, nothing herein shall be read to preclude the Plan from
using any transition rules permitted under the Act, provided that no action will
be permitted with respect to the Grandfathered Amounts that will subject such
amounts to Section 409A of the Code.
The Plan is hereby amended and restated in its entirety as of September 2, 2015,
to make the following changes to the Plan with respect to Eligible Employees who
become Participants in the Plan on or after September 2, 2015: (i) replace the
tax gross-up payment related to the excise tax imposed by Section 4999 of the
Code with a “best-net” provision providing for the Participant’s payments and
benefits in connection with a Change in Control to be reduced to the maximum
amount that does not trigger the excise tax under Section 4999 of the Code if
the net after-tax benefit of such reduction exceeds the net after-tax benefit if
such reduction is not made, and (ii) eliminate the adjustment payment that would
have been added to a Participant’s distribution under Section 10.1 of the Plan
to offset the Participant’s inability to defer until the Participant’s “Normal
Retirement Date” (as defined in Section 1) or later the payment of taxes on the
amounts deferred hereunder and the earnings and interest that would have
otherwise accrued between the date of the “Change in Control” (as defined in
Section 1) and the Participant’s Normal Retirement Date or such later date on
which the Participant elected to commence receipt of his or her “Account” (as
herein defined).


1

--------------------------------------------------------------------------------




ARTICLE 1

DEFINITIONS
1.1
Account shall mean the sum of the Annual Deferral Account, all LTI Deferral
Accounts (vested and unvested), and all Discretionary Company Credit Accounts,
if any.

1.2
Administrator shall mean the Parker Total Rewards Administration Committee of
the Company or, if applicable, the administration subcommittee appointed by the
Parker Total Rewards Administration Committee with respect to the Plan.

1.3
Affiliated Group shall mean the Company and all entities with which the Company
would be considered a single employer under Sections 414(b) and 414(c) of the
Code, provided that in applying Section 1563(a)(1), (2), and (3) of the Code for
purposes of determining a controlled group of corporations under Section 414(b)
of the Code, the language “at least 50 percent” is used instead of “at least 80
percent” each place it appears in Section 1563(a)(1), (2), and (3) of the Code,
and in applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c) of the Code, “at least 50 percent”
is used instead of “at least 80 percent” each place it appears in that
regulation. Such term shall be interpreted in a manner consistent with the
definition of “service recipient” contained in Section 409A of the Code.

1.4
Annual Deferral shall mean the amount of Compensation which the Participant
elects to defer for a Plan Year pursuant to Articles 2 and 3.

1.5
Annual Deferral Account shall mean the notional account established with respect
to a Participant’s Annual Deferrals for recordkeeping purposes pursuant to
Article 5.

1.6
Beneficiary shall mean the person or persons or entity designated as such in
accordance with Article 14.

1.7
Board shall mean the Board of Directors of the Company.

1.8
Bonuses shall mean:

(a)
For amounts that are due and payable before January 1, 2007, amounts payable in
cash to the Participant by the Company, in the form of annual and other regular
periodic bonuses, before reductions for deferrals under this Plan, the Savings
Plan or the Savings Restoration Plan. “Annual and other regular periodic
bonuses” shall include amounts payable under the Company’s Return on Net Assets
(RONA) Plan and the Target Incentive Program, but shall exclude any payments
under any long-term incentive program, any volume incentive or similar bonus
program, and any other extraordinary bonus or incentive program.



2

--------------------------------------------------------------------------------




(b)
For Plan Years beginning on and after January 1, 2007, amounts payable to the
Participant by the Company in August of each such Plan Year under the Company’s
RONA Plan (except to the extent determined by the Compensation Committee to be
extraordinary) and Target Incentive Program.

1.9
Business Combination shall mean a merger, consolidation, share exchange or
similar form of corporate reorganization of the Company or any Subsidiary that
requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in connection with the transaction or
otherwise.

1.10
Change in Control shall mean the occurrence of one of the following events:

(a)
A change in ownership of the Company, which occurs on the date that any one
person or more than one person acting as a group (within the meaning of the
Regulations under Section 409A of the Code) acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50% of the total voting power of the stock of the Company. Notwithstanding
the foregoing, if any one person or group is considered to own more than 50% of
the total voting power of the stock of the Company, the acquisition of
additional stock by the same person or group is not considered to cause a change
in the ownership of the Company or a change in the effective control of the
Company (within the meaning of Section 1.10(b) of this Plan). Notwithstanding
the foregoing, a Change in Control shall not be deemed to occur solely because
any person acquires ownership of more than 50% of the total voting power of the
stock of the Company as a result of the acquisition by the Company of stock of
the Company which, by reducing the number of shares outstanding, increases the
percentage of shares beneficially owned by such person; provided, that if a
Change in Control would occur as a result of such an acquisition by the Company
(if not for the operation of this sentence), and after the Company’s acquisition
such person becomes the beneficial owner of additional stock of the Company that
increases the percentage of outstanding shares of stock of the Company owned by
such person, a Change in Control shall then occur.

(b)
A change in effective control of the Company, which occurs on either of the
following dates:

(i)
The date that any one person or more than one person acting as a group (within
the meaning of the Regulations under Section 409A of the Code) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) ownership of stock of the Company
possessing 30% or more of the total voting power of the Company. Notwithstanding
the foregoing, if any one person or group is considered to own 30% or more of
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or group is not considered to cause a change in the
effective control of the Company or a change in ownership of the Company (within
the meaning



3

--------------------------------------------------------------------------------




of Section 1.10(a) of this Plan). Notwithstanding the foregoing, a Change in
Control shall not be deemed to occur solely because any person acquires
ownership of more than 30% of the total voting power of the stock of the Company
as a result of the acquisition by the Company of stock of the Company which, by
reducing the number of shares outstanding, increases the percentage of shares
beneficially owned by such person; provided, that if a Change in Control would
occur as a result of such an acquisition by the Company (if not for the
operation of this sentence), and after the Company’s acquisition such person
becomes the beneficial owner of additional stock of the Company that increases
the percentage of outstanding shares of stock of the Company owned by such
person, a Change in Control shall then occur.
(ii)
The date that a majority of the Company’s board of directors is replaced during
any 12-month period by directors whose appointment or election was not endorsed
by a majority of the members of the board prior to the date of such appointment
or election.

(c)
A change in the ownership of a substantial portion of the Company’s assets,
which occurs on the date that any one person or more than one person acting as a
group (within the meaning of the Regulations under Section 409A of the Code)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) assets that have a total gross
fair market value equal to or more than 65% of the total gross fair market value
of all the assets of the Company immediately before such acquisition or
acquisitions. The gross fair market value of assets shall be determined without
regard to liabilities associated with such assets. Notwithstanding the
foregoing, a transfer of assets shall not result in a change in ownership of a
substantial portion of the Company’s assets if such transfer is to (A) a
shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock, (B) an entity 50% or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (C) a
person or group (within the meaning of the Regulations under Section 409A of the
Code) that owns, directly or indirectly, 50% or more of the total value or
voting power of the stock of the Company, or (D) an entity, at least 50% of the
total value or voting power of which is owned, directly or indirectly by a
person or group described in Section 1.10(c)(iii) of this Plan.

Notwithstanding Sections 1.10(a), 1.10(b)(i) and 1.10(c) above, the consummation
of a Business Combination shall not be deemed a Change in Control if,
immediately following such Business Combination: (a) more than 50% of the total
voting power of the Surviving Corporation resulting from such Business
Combination or, if applicable, the Parent Corporation of such Surviving
Corporation, is represented by Company Voting Securities that were outstanding
immediately prior to the Business Combination (or, if applicable, shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such


4

--------------------------------------------------------------------------------




voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (b) no person (other than any
employee benefit plan sponsored or maintained by the Surviving Corporation or
the Parent Corporation) is or becomes the beneficial owner, directly or
indirectly, of 20% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation), and (c) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation), following the
Business Combination, were members of the Company’s Board at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination.
Notwithstanding the foregoing, an acquisition of stock of the Company described
in Section 1.10(a) or 1.10(b)(i) above shall not be deemed to be a Change in
Control by virtue of any of the following situations: (a) an acquisition by the
Company or any Subsidiary; (b) an acquisition by any employee benefit plan
sponsored or maintained by the Company or any Subsidiary; (c) an acquisition by
any underwriter temporarily holding securities pursuant to an offering of such
securities; or (d) the acquisition of stock of the Company from the Company.
1.11
Code shall mean the Internal Revenue Code of 1986, as amended, or any successor
statute, and regulations or other guidance issued thereunder.

1.12
Committee shall mean the Administrator, the Investment Committee or the
Compensation Committee, as applicable.

1.13
Company Voting Securities shall mean securities of the Company eligible to vote
for the election of the Board.

1.14
Compensation shall mean the sum of the Participant’s Salary and anticipated
Bonuses for a Plan Year before reductions for deferrals under this Plan, the
Savings Plan, the Savings Restoration Plan, the Parker-Hannifin Corporation
Cafeteria Plan, or the Group Insurance Plan for Hourly and Salaried Employees of
Parker-Hannifin Corporation. Compensation shall not include any amounts payable
on account of Termination of Employment, whether paid periodically or in a lump
sum.

1.15
Compensation Committee shall mean the Human Resources and Compensation Committee
of the Board.

1.16
Corporate Change Vesting Event shall mean any of the following events have
occurred:

(a)
any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding Company Voting Securities; provided, however, that



5

--------------------------------------------------------------------------------




the event described in this paragraph shall not be deemed to be a Corporate
Change Vesting Event by virtue of any of the following situations: (i) an
acquisition by the Company or any Subsidiary; (ii) an acquisition by any
employee benefit plan sponsored or maintained by the Company or any Subsidiary;
(iii) an acquisition by any underwriter temporarily holding securities pursuant
to an offering of such securities; (iv) a Non-Control Transaction (as defined in
paragraph (c)); (v) as pertains to a Participant, any acquisition by the
Participant or any group of persons (within the meaning of Sections 13(d)(3) and
14(d)(2) of the Exchange Act) including the Participant (or any entity in which
the Participant or a group of persons including the Participant, directly or
indirectly, holds a majority of the voting power of such entity’s outstanding
voting interests); or (vi) the acquisition of Company Voting Securities from the
Company, if a majority of the Board approves a resolution providing expressly
that the acquisition pursuant to this clause (vi) does not constitute a
Corporate Change Vesting Event under this paragraph (a);
(b)
individuals who, at the beginning of any period of twenty-four (24) consecutive
months, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof; provided, that any person becoming a
director subsequent to the beginning of such twenty-four (24) month period,
whose election, or nomination for election, by the Company’s shareholders was
approved by a vote of at least two-thirds of the directors comprising the
Incumbent Board who are then on the Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be, for
purposes of this paragraph (b), considered as though such person were a member
of the Incumbent Board; provided, however, that no individual initially elected
or nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be a member of the Incumbent Board;

(c)
the consummation of a Business Combination, unless: (i) immediately following
such Business Combination: (A) more than 50% of the total voting power of the
Surviving Corporation resulting from such Business Combination or, if
applicable, the Parent Corporation of such Surviving Corporation, is represented
by Company Voting Securities that were outstanding immediately prior to the
Business Combination (or, if applicable, shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan sponsored or maintained by the Surviving Corporation or
the Parent Corporation) is or becomes the beneficial owner, directly or
indirectly, of 20% or more of the total voting power of the outstanding voting
securities



6

--------------------------------------------------------------------------------




eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation), and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation), following the Business
Combination, were members of the Incumbent Board at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (a “Non-Control Transaction”) or (ii) the Business Combination is
effected by means of the acquisition of Company Voting Securities from the
Company, and a majority of the Board approves a resolution providing expressly
that such Business Combination does not constitute a Corporate Change Vesting
Event under this paragraph (c); or
(d)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries.

Notwithstanding the foregoing, a Corporate Change Vesting Event shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which, by reducing the number of
Company Voting Securities outstanding, increases the percentage of shares
beneficially owned by such person; provided, that if a Corporate Change Vesting
Event would occur as a result of such an acquisition by the Company (if not for
the operation of this sentence), and after the Company’s acquisition such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Corporate Change Vesting Event shall then occur.
Notwithstanding anything in this Plan to the contrary, if the Participant’s
employment is terminated prior to a Corporate Change Vesting Event, and the
Participant reasonably demonstrates that such termination was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Corporate Change Vesting Event, then for all purposes of
this Plan, the date immediately prior to the date of such termination of
employment shall be deemed to be the date of a Corporate Change Vesting Event
for such Participant.
1.17
Crediting Rate shall mean any notional gains or losses equal to those generated
as if the Participant’s Account balance had been invested in one or more of the
investment portfolios designated as available by the Investment Committee, less
separate account fees and less applicable administrative charges determined
annually by the Administrator.

A Participant (or after death, his or her Beneficiary) may elect to allocate his
or her Account among the available portfolios. The gains or losses shall be
credited based upon the daily unit values for the portfolio(s) selected by the
Participant. The rules and procedures for allocating the Account balance among
the portfolios shall be determined by the Administrator. The Participant’s
allocation is solely for the purpose of calculating the Crediting Rate.


7

--------------------------------------------------------------------------------




Notwithstanding the method of calculating the Crediting Rate, the Company shall
be under no obligation to purchase any investments designated by the
Participant.
1.18
Disability shall mean the condition whereby a Participant is (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under any accident and
health plan covering employees of the Company. The Administrator, in its
complete and sole discretion, shall determine a Participant’s Disability. The
Administrator may require that the Participant submit to an examination on an
annual basis, at the expense of the Company, by a competent physician or medical
clinic selected by the Administrator to confirm Disability. On the basis of such
medical evidence, the determination of the Administrator as to whether or not a
condition of Disability exists or continues shall be conclusive.

1.19
Discretionary Company Credit shall mean the amount, if any, which the Company
credits to a Participant’s Account in accordance with Article 4.

1.20
Discretionary Company Credit Account shall mean the one or more notional
accounts established with respect to a Participant’s Discretionary Company
Credits, if any, for recordkeeping purposes pursuant to Article 5.

1.21
Early Retirement Date shall mean age 55 with ten or more years of employment
with the Company; provided, however, that any Early Retirement prior to age 60
must be with the consent of the Compensation Committee.

1.22
Eligible Executive shall mean a key employee of the Company or any of its
Subsidiaries who: (a) is designated by the Administrator as eligible to
participate in the Plan; and (b) qualifies as a member of the “select group of
management or highly compensated employees” under ERISA.

1.23
ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute, and regulations or other guidance issued
thereunder.

1.24
Investment Committee shall mean the Parker Total Rewards Investment Committee of
the Company or, if applicable, the investment subcommittee appointed by the
Parker Total Rewards Investment Committee with respect to the Plan.

1.25
LTI Deferral shall mean the amount of any LTI Payment which the Participant
elects to defer with respect to a Plan Year pursuant to Articles 2 and 3.

1.26
LTI Deferral Account shall mean the one or more notional accounts established
with respect to a Participant’s LTI Deferrals for recordkeeping purposes
pursuant to Article 5.



8

--------------------------------------------------------------------------------




1.27
LTI Payment shall mean the amount that would otherwise be payable to an Eligible
Executive for a Plan Year under any long-term incentive program of the Company.

1.28
Normal Retirement Date shall mean the date on which a Participant attains age
65.

1.29
Parent Corporation shall mean the ultimate parent corporation which directly or
indirectly has beneficial ownership of 100% of the voting securities eligible to
elect directors of a Surviving Corporation.

1.30
Participant shall mean an Eligible Executive who has elected to participate and
has completed a Participation Agreement pursuant to Article 2.

1.31
Participation Agreement shall mean the Participant’s written election to
participate in the Plan.

1.32
Performance Period shall have the meaning provided by the applicable long-term
incentive program of the Company.

1.33
Plan Year shall mean the calendar year.

1.34
Retirement shall mean a termination of employment following Normal or Early
Retirement Date.

1.35
Salary shall mean the Participant’s annual basic rate of pay from the Company
(excluding Bonuses, commissions and other non-regular forms of compensation)
before reductions for deferrals under this Plan, the Savings Plan, the Savings
Restoration Plan, the Parker-Hannifin Corporation Cafeteria Plan, or the Group
Insurance Plan for Hourly and Salaried Employees of Parker-Hannifin Corporation.

1.36
Savings Plan shall mean The Parker Retirement Savings Plan as it currently
exists and as it may subsequently be amended.

1.37
Savings Restoration Plan shall mean the Parker-Hannifin Corporation Amended and
Restated Savings Restoration Plan as it currently exists and as it may
subsequently be amended.

1.38
Separation from Service shall have the meaning set out in Section 1.409A-1(h) of
the Regulations; provided, that in applying Section 1.409A-1(h)(ii) of the
Regulations, a separation from service shall be deemed to occur if the Company
and the Participant reasonably anticipate that the level of bona fide services
the Participant will perform for the Affiliated Group after a certain date
(whether as an employee or as an independent contractor) will permanently
decrease to less than 50% of the average level of bona fide services performed
by the Participant for the Affiliated Group (whether as an employee or as an
independent contractor) over the immediately preceding 36-month period (or the
full period of services performed for the Affiliated Group if the Participant
has been providing services to the Affiliated Group for less than 36 months). In
the event of a disposition of assets by the Company to an unrelated person, the
Administrator reserves



9

--------------------------------------------------------------------------------




the discretion to specify (in accordance with Section 1.409A-1(h)(4) of the
Regulations) whether a Participant who would otherwise experience a Separation
from Service with the Company as part of the disposition of assets will be
considered to experience a separation from service for purposes of Section
1.409A-1(h) of the Regulations.
1.39
Specified Employee shall mean a person designated from time to time as such by
the Administrator pursuant to Section 409A(a)(2)(B)(i) of the Code and the
Company’s policy for determining specified employees.

1.40
Subsidiary shall mean any corporation or other entity in which the Company has a
direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity.

1.41
Surviving Corporation shall mean the corporation resulting from a Business
Combination.

1.42
Termination of Employment shall mean Separation from Service from the Affiliated
Group, other than Separation from Service due to Retirement, Disability or
death.

1.43
Unforeseeable Emergency shall mean a severe financial hardship arising from
(a) the illness or accident of the Participant, the Participant’s spouse, or the
Participant’s dependent (as defined in Section 152(a) of the Code), (b) loss of
the Participant’s property due to casualty, or (c) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant. The determination of when a Participant has incurred an
Unforeseeable Emergency shall be made by the Administrator in its sole
discretion, pursuant to and subject to the conditions of Section 409A of the
Code and Regulations thereunder.

1.44
Valuation Date shall mean each day on which the New York Stock Exchange is open,
except that for purposes of determining the value of a distribution under
Article 6, 7, 8, 9 or 15, it shall mean the 24th day of each month (or the most
recent business day preceding such date) immediately preceding the month in
which a distribution is to be made.

ARTICLE 2
    
PARTICIPATION
2.1
Participation Agreement/Deferrals.

(a)
An Eligible Executive shall become a Participant in the Plan on the first day of
the Plan Year following appointment as an Eligible Executive and submission to
the Administrator of an Annual Participation Agreement. To be effective, the
Eligible Executive must submit the Annual Participation Agreement to the
Administrator prior to the beginning of the Plan Year and during the enrollment
period designated by the Administrator. In the Annual Participation Agreement,



10

--------------------------------------------------------------------------------




and subject to the restrictions in Article 3, the Eligible Executive shall
designate the Annual Deferral for the covered Plan Year.
(b)
With respect to those Participants who are eligible for an LTI Payment pursuant
to a long-term incentive award from the Company for a performance cycle
beginning before July 1, 2008, the Administrator shall provide for an enrollment
period and LTI Participation Agreements each year under which the Participant
may designate any LTI Deferrals for a specified Plan Year. To be effective, the
Participant must submit the LTI Participation Agreement during the enrollment
period designated by the Administrator pursuant to Section 6.4(c) of this Plan.
Except as otherwise determined by the Administrator, no LTI Deferrals shall be
allowed with respect to any long-term incentive award period beginning on or
after July 1, 2008.

2.2
Continuation of Participation. An Eligible Executive who has become a
Participant in the Plan shall continue as a Participant in the Plan even though
such executive ceases to be an Eligible Executive. However, a Participant shall
not be eligible to elect a new Annual Deferral or LTI Deferral unless the
Participant is an Eligible Executive for the Plan Year for which the election is
made.

ARTICLE 3
    
EXECUTIVE DEFERRALS
3.1
Deferral Commitment.

(a)
A Participant may elect in the Annual Participation Agreement to defer an amount
equal to a specified dollar amount of Salary to be earned by such Participant
during the next Plan Year and a percentage (up to a maximum specified dollar
amount) of Bonuses to be earned by such Participant during the Company’s fiscal
year beginning during the next Plan Year.

(b)
A Participant may elect in the LTI Participation Agreement to defer an amount
equal to a specified dollar amount or a percentage of the LTI Payment that may
be payable to the Participant in the next Plan Year pursuant to a long-term
incentive award from the Company for a performance cycle beginning before July
1, 2008.

(c)
Annual Deferrals and LTI Deferrals under this Plan shall be irrevocable.

3.2
Minimum Annual Election.

(a)
A Participant’s elected Annual Deferral for a Plan Year must equal at least five
thousand dollars ($5,000), from either Salary or Bonuses or a combination of
Salary and Bonuses.



11

--------------------------------------------------------------------------------




(b)
The elected LTI Deferral for a Plan Year must equal at least five thousand
dollars ($5,000).

(c)
Where a Participant elects to defer a specified percentage of Salary, Bonuses,
and/or LTI Payment, the determination of whether the Annual Deferral or LTI
Deferral is at least five thousand dollars ($5,000) shall be made by multiplying
the applicable elected percentages of Salary, Bonuses, and/or LTI Payment to be
deferred by the Participant’s anticipated Salary, Bonuses, and/or LTI Payment in
the Plan Year immediately preceding the Plan Year for which the Deferral is
being made. The Administrator may, in its sole discretion, permit Participants
to elect to defer amounts in the form of a percentage based on anticipated
future Salary, Bonuses, and/or LTI Payments.

3.3
Maximum Deferral Commitment.

(a)
Maximum Annual Deferral.

(i)
Effective January 1, 2005, the Annual Deferral for any Plan Year may not exceed
90% of Salary plus 90% of Bonuses; provided, that the Annual Deferral may not
reduce the Participant’s income to an amount below the old age, survivor, and
disability insurance wage base under Social Security.

(ii)
Effective January 1, 2007, the Annual Deferral for any Plan Year may not exceed
80% of Salary plus 80% of Bonuses; provided, that the Annual Deferral may not
reduce the Participant’s income to an amount below the old age, survivor, and
disability insurance wage base under Social Security.

(b)
Maximum LTI Deferral. The maximum LTI Deferral for a Plan Year is 100% of the
LTI Payment.

3.4
Vesting. Subject to Section 12.3:

(a)
The Participant’s right to the value of his or her Annual Deferral Account, as
adjusted for gains and losses, shall be 100% vested at all times.

(b)
The Participant’s right to the value of each LTI Deferral Account, as adjusted
for gains and losses, shall be 100% vested as of the third June 30 following the
time the LTI Deferral Account is established; provided, however, that the
Participant shall be fully vested in all LTI Deferrals as of the time: (i) the
Participant is vested in his or her benefit under the Parker-Hannifin
Corporation Amended and Restated Supplemental Executive Retirement Benefits
Program; (ii) the Participant retires prior to age 60 with permission of the
Compensation Committee; (iii) the Participant retires due to Disability;
(iv) the Participant dies; (v) there is a Corporate Change Vesting Event; or
(vi) the Plan terminates.



12

--------------------------------------------------------------------------------




(c)
Unless otherwise provided by the Compensation Committee in the notice of award,
the Participant’s right to the value of each Discretionary Company Credit
Account, if any, as adjusted for gains and losses, shall be 100% vested at all
times.

ARTICLE 4
    
DISCRETIONARY COMPANY CREDITS
At any time during a Plan Year, the Company may, in its sole discretion, make a
Discretionary Company Credit to any Participant’s Account. Except as otherwise
provided by the Compensation Committee in the notice of award, the time and form
of payment of the portion of a Participant’s Account attributable to any such
Discretionary Company Credit will be governed by the provisions of the Plan.
ARTICLE 5
    
ACCOUNTS
5.1
Accounts. Solely for recordkeeping purposes, the Company shall maintain for each
Participant one Annual Deferral Account for all Annual Deferrals, a separate LTI
Deferral Account with respect to each LTI Deferral made by the Participant, and
a separate Discretionary Company Credit Account with respect to each
Discretionary Company Credit, if any, made by the Company with respect to the
Participant.

5.2
Timing of Credits—Pre-Termination. Each Plan Year, the Company shall credit to
the Annual Deferral Account a Participant’s Annual Deferrals as of the time the
deferrals would otherwise have been paid to the Participant but for the Annual
Deferral election, the Company shall credit to a separate LTI Deferral Account a
Participant’s LTI Deferral as of the time the deferrals would otherwise have
been paid to the Participant but for the LTI Deferral election, and the Company
shall credit to a separate Discretionary Company Credit Account a Participant’s
Discretionary Company Credit, if any, as of the time stated in the notice of
award with respect to any such Discretionary Company Credit. Gains or losses
shall be credited to the Participant’s Account as of the close of business on
each Valuation Date, based on the Crediting Rate(s) in effect for the day under
Section 1.17.

5.3
Terminations. Following a Participant’s Termination of Employment, Retirement or
death, gains or losses shall continue to be credited to the Participant’s
Account through the final Valuation Date.

5.4
Statement of Accounts. The Administrator shall provide periodically to each
Participant a statement setting forth the balance of the Annual Deferral Account
and each LTI Deferral Account maintained for such Participant.



13

--------------------------------------------------------------------------------




ARTICLE 6
    
RETIREMENT BENEFITS
6.1
Amount. Upon Retirement, the Company shall pay to the Participant the value of
his or her Account at the time and in the manner selected by the Participant
pursuant to the rules set forth in this Article 6.

6.2
Form of Retirement Benefits. The Retirement Benefit shall be paid monthly over a
period of fifteen (15) years; provided, however, that the Participant may elect
in accordance with the terms of Section 6.4 to have payment made in one of the
following options:

(a)
a single lump sum payment in cash;

(b)
monthly installments over 5, 10 or 15 years; or

(c)
an annual lump sum amount equal to a specified whole number percentage (1-8%) of
the account balance as of the Valuation Date preceding each such annual payment,
plus monthly installments of the remaining balance of the Account over 5, 10 or
15 years. Annual lump sum payments pursuant to this Section 6.2(c), with respect
to all Retirement Benefits under this Plan, including Grandfathered Amounts,
shall be paid as follows: (i) the first lump sum payment shall be made on the
first day of the second month after the Participant’s Retirement, and (ii) the
remaining lump sum payments shall be made on January 1 of each succeeding year
in the applicable 5, 10 or 15 year period.

Notwithstanding any other provision of this Article 6, except to the extent
otherwise provided by the Compensation Committee in the notice of award with
respect to a Discretionary Company Credit, the portion of a Participant’s
Account attributable to a Discretionary Company Credit that is payable upon
retirement, if any, shall be paid in a single lump sum payment in cash.
6.3
Time of Payment. Payment of a Participant’s Account shall be made or shall begin
as of the first day of the second month after the Participant’s Retirement or on
the first day of the month following the first, second, third, fourth or fifth
anniversary of the Participant’s Retirement, as elected by the Participant in
accordance with the terms of Section 6.4. Notwithstanding the foregoing, payment
to any Specified Employee will commence on the first day of the seventh month
following the Participant’s Retirement and shall include any payments that would
have been made between the Participant’s Retirement and the actual date of
commencement of payment if the Participant had not been a Specified Employee.

6.4
Elections.



14

--------------------------------------------------------------------------------




(a)
Initial Election. A Participant shall elect the time and form of payment of his
or her Account payable on Retirement on his or her initial Participation
Agreement, in accordance with such rules as the Administrator shall reasonably
apply.

(b)
One-Time Change by Participant. To the extent permitted by Section 409A of the
Code, a Participant may make a one-time election to delay payment or change the
form of payment at any time up to 12 months before the first scheduled payment;
provided, however, that (i) any such election shall not be effective for at
least 12 months following the date made; and (ii) to the extent required by
Section 409A of the Code, as a result of any such change, payment or
commencement of payment shall be delayed for 5 years from the date the first
payment was scheduled to have been paid (taking into account any delay in
payment or commencement of payment under Section 6.3 on account of a
Participant’s status as a Specified Employee).

(c)
Transitional Rule. Notwithstanding any other elections made hereunder and only
to the extent permitted by the Company and transitional rules issued under
Section 409A of the Code, through such date as specified by the Company pursuant
to transitional guidance issued under Section 409A of the Code, a Participant
may make one or more elections as to time and form of payment of his or her
Account under this Plan, provided that: (i) any such election(s) made during
2006 shall be available only for amounts that are payable after the 2006
calendar year and cannot accelerate any payment into the 2006 calendar year,
(ii) any such election(s) made during 2007 shall be available only for amounts
that are payable after the 2007 calendar year and cannot accelerate any payment
into the 2007 calendar year; and (iii) any such election(s) made during 2008
shall be available only for amounts that are payable after the 2008 calendar
year and cannot accelerate any payment into the 2008 calendar year. Any such
election(s) must be made by the date specified by the Company consistent with
guidance pursuant to Section 409A of the Code.

6.5
Small Benefit Exception.

(d)
Benefits Payable Prior to January 1, 2008. Notwithstanding the foregoing, with
respect to a Participant’s Retirement Benefit under the Plan that would
otherwise be paid in installments (or as a combination of lump sums and
installments) prior to January 1, 2008, if the balance of the Participant’s
Account under the Plan as of the date payment would otherwise commence is less
than or equal to ten thousand dollars ($10,000), the Company shall pay such
benefit in a single lump sum; provided, however, that payment of a Retirement
Benefit to any Specified Employee pursuant to this Section 6.5(a) will be made
on the first day of the seventh month following the Participant’s Termination of
Employment.

(e)
Benefits Payable After December 31, 2007. Notwithstanding the foregoing,
effective December 31, 2007 with respect to a Participant’s Retirement Benefit
under the Plan that would otherwise be paid in installments (or as a combination



15

--------------------------------------------------------------------------------




of lump sums and installments) after December 31, 2007, if the aggregate
balances of the Participant’s accounts under the Plan, the Savings Restoration
Plan and any other nonqualified deferred compensation arrangement that is
aggregated with any portion of the Plan or the Savings Restoration Plan under
Section 1.409A-1(c) of the Regulations as of the date payment would otherwise
commence is less than or equal to the applicable dollar amount in effect on such
date under Section 402(g)(1)(B) of the Code, the Company shall pay the
Retirement Benefit under the Plan in a single lump sum; provided, however, that
payment of a Retirement Benefit to any Specified Employee pursuant to this
Section 6.5(b) will be made on the first day of the seventh month following the
Participant’s Termination of Employment.
ARTICLE 7
    
TERMINATION BENEFITS
7.1
Amount and Time of Payment. As of the first day of the second month after
Termination of Employment, the Company shall pay to the Participant a
termination benefit equal to the vested balance as of the Valuation Date of the
Participant’s Account. Notwithstanding the foregoing, payment of a Termination
Benefit to any Specified Employee pursuant to this Article 7 will be made on the
first day of the seventh month following the Participant’s Termination of
Employment.

7.2
Form of Termination Benefits. The Company shall pay the termination benefits in
a single lump sum.

ARTICLE 8
    
SURVIVOR BENEFITS
8.1
Amount. If the Participant dies (whether before or after Retirement or other
Termination of Employment) with any balance remaining in his or her Account, the
Company shall pay to the Participant’s Beneficiary a Survivor Benefit equal to
the vested balance of the Account on the date of death.

8.2
Form of Survivor Benefits. The Company shall pay the vested balance of the
Participant’s Account in a single lump sum payment in cash; provided, however,
that the Participant may elect in accordance with the terms of Section 6.4 to
have payment made in one of the following options:

(d)
a single lump sum payment in cash; or

(e)
monthly installments over 5, 10 or 15 years.

8.3
Time of Payment. Payment of Survivor Benefits shall be made or shall begin as of
the first day of the second month following the date of death, and the
provisions of



16

--------------------------------------------------------------------------------




Sections 6.3 and 6.4 regarding payment to a Specified Employee and the 5-year
delay of payments following certain elections shall be disregarded for purposes
of the payment of the Survivor Benefit pursuant to this Article 8.
8.4
Survivor Benefits Paid From Grandfathered Amounts. To the extent that the
Company pays to a Participant’s Beneficiary a Survivor Benefit consisting of
Grandfathered Amounts, the time and form of payment of such Grandfathered
Amounts shall be governed by the Participant’s election as in effect on
December 31, 2006 and the terms of the Plan as in effect on December 31, 2004;
provided, however, that after December 31, 2006 a Participant may make a
one-time election to have all Grandfathered Amounts paid in a lump sum as of the
first of the second month after the Participant’s death (regardless of whether
the Participant dies before or after the date that payment of Grandfathered
Amounts would otherwise commence under the Plan). In accordance with the terms
of the Plan as in effect on December 31, 2004, any election to change the form
of payment of Survivor Benefits from Grandfathered Amounts must be filed at
least thirteen (13) months prior to the date that payment of the Survivor
Benefits would otherwise commence or be made, unless the Participant’s
Beneficiary agrees to take a ten percent (10%) reduction in the value of the
Grandfathered Amounts.

8.5
Small Benefit Payments.

(a)
Benefits Payable Prior to January 1. 2008. Notwithstanding the foregoing, with
respect to a Survivor Benefit under the Plan that would otherwise be paid in
installments prior to January 1, 2008, if the vested balance of the
Participant’s Account under the Plan as of the date payment would otherwise
commence is less than or equal to ten thousand dollars ($10,000), the Company
shall pay such benefit in a single lump sum.

(b)
Benefits Payable After December 31, 2007. Notwithstanding the foregoing,
effective December 31, 2007 with respect to a Survivor Benefit under the Plan
that would otherwise be paid in installments after December 31, 2007, if the
aggregate vested balances of the Participant’s accounts under the Plan, the
Savings Restoration Plan and any other nonqualified deferred compensation
arrangement that is aggregated with any portion of the Plan or the Savings
Restoration Plan under Section 1.409A-1(c) of the Regulations as of the date
payment would otherwise commence is less than or equal to the applicable dollar
amount in effect on such date under Section 402(g)(1)(B) of the Code, the
Company shall pay the Survivor Benefit under the Plan in a single lump sum.

ARTICLE 9
    
DISABILITY
If a Participant suffers a Disability, the Company shall pay the vested balance
of the Participant’s Account as of the Valuation Date to the Participant in
accordance with Article 6 as if the date of the Participant’s Termination of
Employment for Disability were the Participant’s


17

--------------------------------------------------------------------------------




Normal Retirement Date; provided, however, that the provisions of Sections 6.3,
6.4 and 6.5 regarding payment to a Specified Employee and the 5-year delay of
payments following certain elections shall be disregarded for purposes of the
payment of benefits pursuant to this Article 9.
ARTICLE 10
    
CHANGE IN CONTROL
10.1
Distribution. If a Change in Control occurs, the Participant (or after the
Participant’s death the Participant’s Beneficiary) shall receive a lump sum
payment of the balance of the Participant’s Account within thirty (30) days
after the Change of Control. In the case of an individual who is a Participant
in the Plan on September 1, 2015, if either: (a) such a distribution is made on
a Change in Control; or (b) the Participant’s employment is terminated prior to
a Change in Control and the Participant reasonably demonstrates that such
termination was at the request of a third party who has indicated an intention
or taken steps reasonably calculated to effect a Change in Control (such a
termination of employment an “Anticipatory Termination”) and the Participant
receives a lump sum payment of the Participant’s Account in connection with such
Anticipatory Termination, the Participant shall receive an additional adjustment
payment within thirty (30) days after the Change in Control calculated in
accordance with the formula set forth in Exhibit A hereto. The adjustment
payment described in this Section 10.1 shall not be made with respect to an
individual who becomes a Participant in the Plan on or after September 2, 2015.

10.2
Section 280G.

(a)
In addition to any other amounts payable under this Plan, in the event it shall
be determined that any payment, distribution or acceleration of vesting of any
benefit under this Plan with respect to an individual who is a Participant in
the Plan on September 1, 2015 would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by such
Participant with respect to such excise tax, then the Participant shall be
entitled to receive an additional “gross-up payment” calculated as set forth in
the change in control severance agreement in effect between the Company and the
Participant as of the date of the Change in Control; provided, however, that if
the Participant does not have a change in control severance agreement, the
payment under this Section shall be determined in accordance with the
calculation set forth in the most recent change in control severance agreement
entered into by the Company and any executive of the Company; provided, further,
that there shall be no duplication of such additional payment under this Plan
and any change in control severance agreement. Any “gross-up payment” pursuant
to this Section 10.2(a) shall be made no later than December 31 of the calendar
year next following the calendar year in which the Section 4999 excise tax is
remitted. No “gross-up payment” shall be made pursuant to this Section 10.2(a)
to any individual who becomes a Participant in the Plan on or after September 2,
2015.



18

--------------------------------------------------------------------------------




(b)
(i)    Notwithstanding any other provision of the Plan or any other agreement or
plan to the contrary, if any of the payments or benefits provided or to be
provided by the Company or its affiliates to an individual who becomes a
Participant in the Plan on or after September 2, 2015, or for such Participant’s
benefit pursuant to the terms of the Plan or otherwise (“Covered Payments”)
constitute parachute payments within the meaning of Section 280G of the Code and
would, but for this Section 10.2(b), be subject to the excise tax imposed under
Section 4999 of the Code or any similar tax imposed by state or local law or any
interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made
comparing (A) the “Net Benefit” (as defined below) to the Participant of the
Covered Payments after payment of the Excise Tax to (B) the Net Benefit to the
Participant if the Covered Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (A) above
is less than the amount under (B) above will the Covered Payments be reduced to
the minimum extent necessary to ensure that no portion of the Covered Payments
is subject to the Excise Tax. “Net Benefit” shall mean the present value of the
Covered Payments net of all federal, state, local, foreign income, employment
and excise taxes.

(ii)
Any such reduction of Covered Payments under Section 10.2(b)(i) shall be made in
accordance with Section 409A of the Code and the following:

(A)
the Covered Payments which do not constitute nonqualified deferred compensation
subject to Section 409A of the Code shall be reduced first; and

(B)
all other Covered Payments shall then be reduced as follows: (1) cash payments
shall be reduced before non-cash payments, (2) cancellation of accelerated
vesting of equity awards (based on the reverse order of the date of grant)
before reduction of welfare benefits, and (3) payments to be made on a later
payment date shall be reduced before payments to be made on an earlier payment
date.

(iii)
All determinations required to be made under this Section 10.2(b) shall be made
by such professional consulting firm engaged by the Company from time to time as
its independent consultant (the “Consulting Firm”). The Consulting Firm shall
provide its calculations, together with detailed supporting documentation, both
to the Company and the Participant (collectively, the “Determination”). In the
event that the Consulting Firm is serving as a consultant for the individual,
entity or group effecting the Change in Control, the Company shall prior to the
Change in Control appoint a nationally recognized public accounting firm to make
the determination required under this Agreement (which accounting firm shall



19

--------------------------------------------------------------------------------




then be referred to as the Consulting Firm under this Agreement). All fees,
costs and expenses (including, but not limited to, the costs of retaining
experts) of the Consulting Firm shall be borne by the Company. The Determination
by the Consulting Firm shall be binding upon the Company and the Participant
(except as provided in paragraph (iv) below).
(iv)
If it is established pursuant to a final determination of a court or an Internal
Revenue Service (the “IRS”) proceeding which has been finally and conclusively
resolved, that payments have been made to, or provided for the benefit of, the
Participant by the Company that are in the aggregate more than the amount
provided under this Section 10.2(b) (hereinafter referred to as an
“Overpayment”), then the Participant shall pay any such Overpayment to the
Company together with interest at the applicable federal rate (as defined in
Section 7372(f)(2)(A) of the Code) from the date of the Participant’s receipt of
the Overpayment until the date of such repayment. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the determination,
it is possible that payments which will not have been made by the Company should
have been made (an “Underpayment”), consistent with the calculations required to
be made under this Section 10.2(b). In the event that it is determined: (i) by
the Consulting Firm, the Company (which shall include the position taken by the
Company, or together with its consolidated group, on its federal income tax
return) or the IRS; or (ii) pursuant to a determination by a court, that an
Underpayment has occurred, the Company shall promptly pay an amount equal to
such Underpayment to the Participant, and in no event later than sixty (60) days
following the date on which the Underpayment is determined, together with
interest on such amount at the applicable federal rate from the date such amount
would have been paid to the Participant until the date of payment.

(v)
The provisions of this Section 10.2(b) shall not apply to any individual who is
a Participant in the Plan on September 1, 2015.

ARTICLE 11
    
WITHDRAWALS UPON AN UNFORESEEABLE EMERGENCY
Upon a finding by the Administrator that the Participant has suffered an
Unforeseeable Emergency, the Administrator may permit the Participant to cease
any on-going deferrals for the Plan Year. Furthermore, the Participant may elect
to receive a distribution from the vested balance of his or her Account equal to
the amount reasonably necessary to alleviate such Unforeseeable Emergency,
including the amount reasonably determined to be sufficient to satisfy any
applicable income taxes and penalties anticipated to result from the
distribution. In any case, no distribution may be made to a Participant pursuant
to this Article 11 to the extent that the Unforeseeable Emergency is or may be
relieved through reimbursement or compensation from


20

--------------------------------------------------------------------------------




insurance or otherwise, by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not cause severe financial
hardship), or by cessation of deferrals under the Plan, the Savings Restoration
Plan and any other nonqualified deferred compensation arrangement that is
aggregated with any portion of the Plan or the Savings Restoration Plan under
Section 1.409A-1(c) of the Regulations. If a distribution is made to a
Participant on account of Unforeseeable Emergency, the Participant may not make
further Annual Deferrals or LTI Deferrals (to the extent LTI Deferrals would
otherwise be allowed pursuant to Section 2.1(b) of the Plan) under the Plan
until one entire Plan Year following the Plan Year in which a distribution based
on Unforeseeable Emergency was made has elapsed, or such longer period as may be
required by the Code. If, after December 31, 2007, a distribution is made from
Grandfathered Amounts due to a “Financial Hardship” (as defined in the separate
Plan applicable to Grandfathered Amounts), no cessation of deferrals shall be
required with respect to Non-Grandfathered Amounts pursuant to this Article 11.
Distributions to a Participant in the event of an Unforeseeable Emergency
pursuant to this Article 11 shall be made as follows: (a) first, from
Grandfathered Amounts under the Savings Restoration Plan, to the extent thereof;
(b) second, from other amounts under the Savings Restoration Plan, to the extent
thereof; (c) third, from Grandfathered Amounts under the Plan, to the extent
thereof; and (d) fourth, from other amounts under the Plan, to the extent
thereof.
ARTICLE 12
    
CONDITIONS RELATED TO BENEFITS
12.1
Non-assignability. The benefits provided under the Plan may not be alienated,
assigned, transferred, pledged or hypothecated by or to any person or entity, at
any time or in any manner whatsoever. These benefits shall be exempt from the
claims of creditors of any Participant or other claimants and from all orders,
decrees, levies, garnishment or executions against any Participant to the
fullest extent allowed by law.

12.2
No Right to Company Assets. The benefits paid under the Plan shall be paid from
the general funds of the Company, and the Participants and any Beneficiaries
shall be no more than unsecured general creditors of the Company with no special
or prior right to any assets of the Company for payment of any obligations under
this Plan.

12.3
Protective Provisions. The Participant shall cooperate with the Company by
furnishing any and all information requested by the Administrator, in order to
facilitate the payment of benefits under this Plan, taking such physical
examinations as the Administrator may deem necessary and taking such other
actions as may be requested by the Administrator. If the Participant refuses to
cooperate, the Company shall have no further obligation to the Participant under
the Plan. If the Participant makes any material misstatement of information or
nondisclosure of medical history, then no benefits shall be payable to the
Participant or the Participant’s Beneficiary or estate under the Plan beyond the
sum of the Participant’s Annual Deferrals, LTI Deferrals, and Discretionary
Company Credits, if any.

12.4
Withholding. The Participant or the Beneficiary shall make appropriate
arrangements with the Company for satisfaction of any federal, state or local
income tax withholding



21

--------------------------------------------------------------------------------




requirements and Social Security or other employee tax requirements applicable
to the payment of benefits under the Plan. If no other arrangements are made,
the Company may provide, at its discretion, for such withholding and tax
payments as may be required.
ARTICLE 13
    
ADMINISTRATION OF PLAN
The Administrator shall administer the Plan and shall have discretionary
authority to interpret, construe and apply its provisions in accordance with its
terms, provided that such authority shall be exercised consistent with the
requirements of Section 409A of the Code. The Administrator shall further
establish, adopt or revise such rules and regulations as it may deem necessary
or advisable for the administration of the Plan. All decisions of the
Administrator shall be final and binding. The individuals serving on a Committee
shall, except as prohibited by law, be indemnified and held harmless by the
Company from any and all liabilities, costs, and expenses (including legal
fees), to the extent not covered by liability insurance arising out of any
action taken by any member of the Committee with respect to the Plan, unless
such liability arises from the individual’s own gross negligence or willful
misconduct.
ARTICLE 14
    
BENEFICIARY DESIGNATION
The Participant shall have the right, at any time, to designate any person or
persons as Beneficiary (both primary and contingent) to whom payment under the
Plan shall be made in the event of the Participant’s death. The Beneficiary
designation shall be effective when it is submitted in writing to the
Administrator during the Participant’s lifetime on a form prescribed by the
Administrator.
The submission of a new Beneficiary designation shall cancel all prior
Beneficiary designations. Any finalized divorce or marriage of a Participant
subsequent to the date of a Beneficiary designation shall revoke such
designation, unless in the case of divorce the previous spouse was not
designated as Beneficiary and unless in the case of marriage the Participant’s
new spouse has previously been designated as Beneficiary. The spouse of a
married Participant shall consent to any designation of a Beneficiary other than
the spouse, and the spouse’s consent shall be witnessed by a notary public.
If a Participant fails to designate a Beneficiary as provided above, or if the
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Administrator shall direct the distribution of
such benefits to the estate of the last to die of the Participant and the
Beneficiaries.
ARTICLE 15
    
AMENDMENT AND TERMINATION OF PLAN


22

--------------------------------------------------------------------------------




15.1
Amendment of Plan.

(a)
The Company may at any time amend the Plan in whole or in part, provided,
however, that such amendment: (i) shall not decrease the balance of the
Participant’s Account at the time of such amendment; and (ii) shall not
retroactively decrease the applicable Crediting Rate of the Plan prior to the
time of such amendment. The Company may amend the Crediting Rate or Fixed
Crediting Rate of the Plan prospectively, in which case, the Company shall
notify the Participants of such amendment in writing within thirty (30) days
after such amendment.

(b)
Notwithstanding the foregoing, no amendment shall permit an acceleration of time
of payment of a Participant’s benefit under the Plan, other than: (i) as
necessary to comply with a certificate of divestiture, as defined in Section
1043(b)(2) of the Code; (ii) in accordance with Sections 6.5 and 8.5 of the Plan
with respect to small cashouts; (iii) as necessary to pay Federal Insurance
Contribution (“FICA”) taxes and any resulting federal, state, local or foreign
income taxes attributable to amounts deferred under the Plan, subject to the
limitations of Section 1.409A-3(j)(4)(vi) of the Regulations; (iv) in the event
the arrangement fails to meet the requirements of Section 409A of the Code with
respect to one or more Participants, and then only in such amount as is included
in income of such Participant(s) as a result of such failure; (v) due to a
termination of the Plan pursuant to Section 15.2 of the Plan that meets the
requirements of Section 1.409A-3(j)(4)(ix) of the Regulations; or (f) as
otherwise may be permitted under Section 409A of the Code.

15.2
Termination of Plan. The Company may terminate the Plan only as permitted by
Section 1.409A-3(j)(4)(ix) of the Regulations (Plan Terminations and
Liquidations), or as otherwise may be permitted by future Regulations or other
guidance under Section 409A of the Code. Notwithstanding the foregoing, the
Company may at any time determine to cease all future deferrals and
contributions to the Plan. In such event, Participants’ Accounts shall continue
to be held and administered in accordance with the terms of this Plan; provided,
however that the Company shall determine, in its sole discretion, whether to
continue to credit Participants’ Accounts with earnings at the otherwise
applicable Crediting Rates or instead to credit Participants’ Accounts, as of
January 1 of the year that all future deferrals and contributions to the Plan
are ceased, with a reasonable rate of interest, not less than the prime rate as
published in the Wall Street Journal, in either case continuing until
distribution of Participants’ Accounts in accordance with the terms of the Plan.

15.3
Company Action. Except as provided in Section 15.4, the Company’s power to amend
or terminate the Plan shall be exercisable by the Company’s Board of Directors
or by the committee or individual authorized by the Company’s Board of Directors
to exercise such powers.



23

--------------------------------------------------------------------------------




15.4
Distribution on Income Inclusion Under Section 409A. In the event the
Administrator determines that amounts deferred under the Plan fail to meet the
requirements of Section 409A of the Code and must be recognized as income for
federal income tax purposes, distribution of the amount required to be included
in income shall be made to affected Participants to the extent permitted by
Section 409A of the Code.

ARTICLE 16
    
MISCELLANEOUS
16.1
Successors of the Company. The rights and obligations of the Company under the
Plan shall inure to the benefit of, and shall be binding upon, the successors
and assigns of the Company.

16.2
ERISA Plan. The Plan is intended to be an unfunded plan maintained primarily to
provide deferred compensation benefits for “a select group of management or
highly compensated employees” within the meaning of Sections 201, 301 and 401 of
ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA.

16.3
Trust. The Company shall be responsible for the payment of all benefits under
the Plan. The Company may establish one or more grantor trusts for the purpose
of providing for payment of benefits under the Plan. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Company’s creditors. Benefits paid to the Participant from any such trust shall
be considered paid by the Company for purposes of meeting the obligations of the
Company under the Plan.

16.4
Employment Not Guaranteed. Nothing contained in the Plan nor any action taken
under this Plan shall be construed as a contract of employment or as giving any
Participant any right to continued employment with the Company.

16.5
Gender, Singular and Plural. All pronouns and variations thereof shall be deemed
to refer to the masculine, feminine, or neuter, as the identity of the person or
persons may require. As the context may require, the singular may be read as the
plural and the plural as the singular.

16.6
Captions. The captions of the articles and sections of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

16.7
Validity. If any provision of the Plan is held invalid, void or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provisions of the Plan.

16.8
Waiver of Breach. The waiver by the Company of any breach of any provision of
the Plan by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant.



24

--------------------------------------------------------------------------------




16.9
Applicable Law. The Plan shall be governed and construed in accordance with the
laws of the State of Ohio except where the laws of the State of Ohio are
preempted by ERISA.

16.10
Notice. Any notice or filing required or permitted to be given to the Company or
the Administrator under the Plan shall be sufficient if in writing and
hand-delivered, or sent by first class mail, facsimile or electronic mail to the
principal office of the Company, directed to the attention of the Administrator.
Such notice shall be deemed given as of the date of delivery, or, if delivery is
made by mail, as of the date shown on the postmark.

ARTICLE 17
    
CLAIMS AND REVIEW PROCEDURES
17.1
Claims Procedure. The Administrator shall notify a Participant in writing,
within ninety (90) days after his or her written application for benefits, of
his or her eligibility or noneligibility for benefits under the Plan. If the
Administrator determines that a Participant is not eligible for benefits or full
benefits, the notice shall set forth: (a) the specific reasons for such denial;
(b) a specific reference to the provisions of the Plan on which the denial is
based; (c) a description of any additional information or material necessary for
the claimant to perfect his or her claim, and a description of why it is needed;
and (d) an explanation of the Plan’s claims review procedure and other
appropriate information as to the steps to be taken if the Participant wishes to
have the claim reviewed. If the Administrator determines that there are special
circumstances requiring additional time to make a decision, the Administrator
shall notify the Participant of the special circumstances and the date by which
a decision is expected to be made, and may extend the time for up to an
additional ninety-day period.

17.2
Review Procedure. If a Participant is determined by the Administrator not to be
eligible for benefits, or if the Participant believes that he or she is entitled
to greater or different benefits, the Participant shall have the opportunity to
have such claim reviewed by the Administrator by filing a petition for review
with the Administrator within sixty (60) days after receipt of the notice issued
by the Administrator. Said petition shall state the specific reasons which the
Participant believes entitle him or her to benefits or to greater or different
benefits. Within sixty (60) days after receipt by the Administrator of the
petition, the Administrator shall afford the Participant (and counsel, if any)
an opportunity to present his or her position to the Administrator in writing,
and the Participant (or counsel) shall have the right to review the pertinent
documents. The Administrator shall notify the Participant of its decision in
writing within the sixty-day period, stating specifically the basis of its
decision, written in a manner calculated to be understood by the Participant and
the specific provisions of the Plan on which the decision is based. If the
sixty-day period is not sufficient, the decision may be deferred for up to
another sixty-day period at the election of the Administrator, but notice of
this deferral shall be given to the Participant. In the event of the death of
the Participant, the same procedures shall apply to the Participant’s
beneficiaries.

[signature page follows]


25

--------------------------------------------------------------------------------








EXECUTED at Cleveland, Ohio this 23rd day of June, 2016.


PARKER-HANNIFIN CORPORATION
By:/s/ Jon P. Marten
Title: Executive Vice President – Finance and Administration
By: /s/Mark J. Hart
Title: Executive Vice President – HR and External Affairs


26

--------------------------------------------------------------------------------






EXHIBIT A
The purpose of the adjustment payment to be added to the distribution made
pursuant to Section 10.1 (the “Make Whole Amount”) is to offset the
Participant’s inability to defer until the Participant’s Normal Retirement Date
or later the payment of taxes on the amounts deferred and the earnings and
interest that would have otherwise accrued between the date of the Change in
Control and Participant’s Normal Retirement Date or such later date on which the
Participant elected to commence receipt of his or her Account (the “Commencement
Date”, provided that with regard to any Participant whose Termination of
Employment occurs prior to the date of the Change in Control, the “Commencement
Date” shall mean the date of the next scheduled payment, if any, of the
Participant’s Account balance following the date of the Change in Control) under
the Plan.
The Make Whole Amount shall be calculated as follows:
1.
The Participant’s Account balance under the Plan as of the date of the Change in
Control (or as of the Anticipatory Termination date, if larger) (the “EDP
Amount”) will be projected forward to the Commencement Date at an assumed
tax-deferred annual earnings rate equal to the Moody’s Seasoned Baa Corporate
Bond Yield Average for the last twelve full calendar months prior to the Change
in Control (the “Moody’s Rate”) (such projected amount shall be known as the
“Projected Balance”). The Projected Balance will then be converted into annual
installment benefit payments based upon the Participant’s elected form of
retirement payments under the Plan, assuming continued tax-deferred earnings on
the undistributed balance at the Moody’s Rate (the “Projected Annual Payouts”).
The Projected Annual Payouts will then be reduced for assumed income taxes at
the highest applicable federal, state and local marginal rates of taxation in
effect in the Participant’s taxing jurisdiction(s) for the calendar year in
which the Make Whole Amount is paid (the “Tax Rate”). The after-tax Projected
Annual Payouts will be known as the “After-Tax Projected Benefits”.

2.
The term “Made Whole Amount”, as used herein, shall mean the EDP Amount plus the
Make Whole Amount. The Make Whole Amount is the amount which, when added to the
EDP Amount, will yield After-Tax Annuity Benefits (as hereinafter defined) equal
to the After-Tax Projected Benefits, based on the following assumptions:

(a)
The Made Whole Amount will be taxed at the Tax Rate upon receipt by the
Participant.

(b)
The after-tax Made Whole Amount will be deemed to be invested, by the
Participant in a tax-deferred annuity that is structured to make payments
beginning on the Commencement Date in the same form as elected by the
Participant under the Plan (the “Annuity”).



27

--------------------------------------------------------------------------------




(c)
The Annuity will accrue interest at the Moody’s Rate, less 80 basis points
(i.e., 0.80%).

(d)
Annual Annuity payments will be taxed at the Tax Rate (after taking into account
the annuity exclusion ratio), yielding “After-Tax Annuity Benefits”.



28